FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUKHWINDER SINGH, AKA Sukh                       No. 13-71139
Sinch,
                                                 Agency No. A094-023-888
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Sukhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction over Singh’s claim that the agency erred in admitting

his sworn airport statement to the record, as he did not exhaust this claim before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s prior dishonesty under oath. See Shrestha, 590 F.3d at 1048

(adverse credibility determination was reasonable under the totality of

circumstances); see also Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011)

(“An asylum applicant who lies to immigration authorities casts doubt on his

credibility and the rest of his story.”). Substantial evidence also supports the BIA’s

determination that Singh lacked an excusable justification for his false statements

regarding his family’s presence and activities in the U.S. because he did not make

the statements while fleeing persecution. See Singh, 643 F.3d at 1181 (upholding

agency’s adverse credibility finding based on petitioner’s lies to immigration

authorities that were “completely unrelated to escaping immediate danger or


                                          2                                      13-71139
gaining entry into the United States”); cf. Akinmade v. INS, 196 F.3d 951, 955-56

(9th Cir.1999) (“a genuine refugee escaping persecution may lie about his

citizenship to immigration officials in order to flee his place of persecution or

secure entry into the United States”). Thus, we deny the petition as to Singh’s

withholding of removal claim.

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because it was based on the same statements the IJ found not credible, and the

record does not otherwise compel the finding that it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to India. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    13-71139